Citation Nr: 0007216	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by thoracic spine pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active military service from February 1980 
to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, denied service connection for a 
back condition.  The claims file is now under the 
jurisdiction of the RO in Winston-Salem, North Carolina.

In December 1998, the Board remanded this case for additional 
evidentiary development.  The claim on the merits will be 
subject to the remand following this decision.


FINDINGS OF FACT

1.  There is medical evidence of chronic thoracic spine pain.

2.  There is medical evidence of incurrence of thoracic 
strain at the level of T-7 in service.

3.  There is medical evidence that the in-service strain 
predisposed the veteran to post-service injury at the level 
of T-7, and that chronic thoracic spine pain is related to 
the post-service injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disability manifested by thoracic spine pain is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records reflect that in November 1982 the 
veteran sustained a sudden onset of mid-back pain when 
opening and closing an ambulance hood.  Examination revealed 
bilateral and mid-back tenderness at the T-7 level.  The 
diagnosis was acute muscle strain, and cold packs were 
applied.  On the following day, the veteran reported minor 
soreness and increased discomfort with pulling and slight 
forward bending.  She felt, however, that the condition was 
manageable.  The evidence does not indicate that x-rays were 
taken at the time.

Her separation physical examination in December 1983 stated 
that her back was normal.  On her Report of Medical History, 
the veteran denied recurrent back pain and did not refer to a 
back condition at that time.  On an August 1984 Air Force 
Reserve examination for the purpose of qualifying for initial 
flying class III, the veteran's back was again reported as 
normal and on her Report of Medical History she did not refer 
to a back disability.  

An outpatient report in early September 1986 from the Town 
and Country Medical Center notes that the veteran twisted her 
back lifting a mail bag several days before.  She had seen a 
doctor at the Post Office, who gave her Advil and told her to 
do no lifting or bending.  Examination showed back tenderness 
in the right subscapular area and full range of motion with 
no pain.  An x-ray report revealed a chip off the T7 
vertebra.  The impression was muscle strain and T7 vertebral 
fracture.  

Later in September 1986, Michael A. Wasylik, M.D., a private 
orthopedic surgeon, in reviewing the veteran's x-rays, 
believed that the fracture was old, despite the fact that the 
veteran had not recollected any significant previous 
injuries.  

In November 1986, Rupert A. Schroeder, M.D., a private 
orthopedic surgeon, obtained x-rays of the veteran's dorsal 
spine, which showed separation of a triangular fragment of 
the anterior-inferior portion of the vertebra from the major 
body of the vertebra.  He believed the changes to be older 
than a few months.  Dr. Schroeder commented that, although he 
thought the veteran had dorsal strain, he did not believe the 
x-ray findings represented an injury from the lifting episode 
of September 1986, although it could be a contributing factor 
to her persisting symptoms.  

In December 1987, however, upon reconsideration of the issue, 
Dr. Schroeder revised his opinion, stating that he had 
reviewed x-rays of September 1987 [sic] which did reveal some 
changes in the 7th dorsal vertebra.  He explained that he had 
initially thought that these were old changes because the 
fragment that he saw had smooth edges and some increased 
sclerosis, which led him to suspect that this condition was 
older than a few months.  Later x-rays dated in October 1987, 
however, revealed significant changes from the earlier films.  
The triangular fragment from the anterior portion of the D7 
vertebra was found to be healed back to the vertebra with 
considerable new bone formation.  This would be typical of a 
fracture of an acute nature and not an old change, as he had 
previously suspected.  He now believed that the fracture of 
T7 was directly related to the injury of September 1987 
[sic].  Examination of the veteran by Dr. Schroeder in 
February 1989 was essentially normal, with x-rays showing an 
old, healed compression fracture with an avulsion of the 
anterior aspect of D7 and a degenerative disc at D7-8.  

VA outpatient treatment records register appointments for 
treatment of back pain in October 1987, December 1987, 
January 1988, July 1988, and June 1989.  In January 1994, 
pain in the veteran's mid-back was stated to be associated 
with degenerated discs and osteoporosis per magnetic 
resonance imaging (MRI).  A February 1994 examination 
provided a diagnosis of systemic lupus erythematosus versus 
fibromyalgia.  

In a July 1988 letter to the District Medical Director of the 
U.S. Department of Labor, Division of Workers Compensation, 
Frank K. Kriz, Jr., M.D., reported that the veteran's 
degenerative disc disease at the T7-8 level had been 
aggravated by the work injury of September 1986.  He stated, 
in part, that the aggravation was most likely temporary, that 
the veteran might have some persistent complaints of thoracic 
back discomfort with physical activity, but that he felt she 
was fit to continue working at her original status prior to 
the accident of September 1986.  An MRI had shown a mild 
ventral bulging anulus fibrosis at the T7-8 level.  

R. E. Rydell, M.D., a neurological surgeon who examined the 
veteran in August 1988, reported that the veteran dated the 
onset of her symptoms to September 1986, when she lifted a 
heavy mail sack and had a sudden onset of pain in the mid and 
lower thoracic area.  She stated that she had not had any 
other major trauma to the thoracic spine.  Dr. Rydell's 
impression was that the remote thoracic fracture of T7 had 
occurred in September 1986.  

In May 1989, Steven R. Cohen, M.D., a neurologist, opined 
that the veteran had persistent paraspinal muscle spasm, 
possibly due to a vertebral fracture.  Since he had found no 
significant sensory loss on examination, he doubted that she 
had a herniated disc or radiculopathy.  

A medical report of a July 1989 examination of the veteran by 
Ramsis G. Ibrahim, M.D., an orthopedic surgeon, indicated in 
the medical history that the original x-rays in September 
1986 showed a fracture of the anterior inferior corner of T7 
and that in x-rays of October 1988 this bony fragment of T7 
appeared to have progressed to a healing stage.  X-rays of 
the dorsal spine in August 1989 showed that the small avulsed 
bony fragment adjacent to the anterior inferior corner of T7 
appeared to have healed in place and was considered to be 
related to an old injury of this vertebra.  An MRI in May 
1988 showed mild degenerative changes of the mid thoracic 
intervertebral disc and mild ventral impression upon the 
subarachnoid space at the T7-8 level.  A CT scan in August 
1989 was negative, showing no evidence of any bony 
abnormality and no evidence of spinal canal stenosis or disc 
abnormality.  Dr. Ibrahim's diagnosis was healed fracture of 
the dorsal spine at T7 with no evidence of significant 
degeneration or intervertebral disc affection.  He stated 
that the old injury was now well healed and that the veteran 
should be able to return back to normal activity. 

In February 1990, G. Stanford Pierce, D.C., of Pierce Clinic 
of Chiropractic, established a diagnosis of chronic 
unresolved thoracic sprain/strain superimposed over a healed 
T7 fracture with associated radicular pain and paresthesia 
complicated by paraspinal myospasm, T7 disc lesion and 
osteoarthritic degeneration of the T7/T8 and T5 and T6 
vertebral articulations.  He offered the opinion that the 
veteran's current condition as diagnosed was directly related 
to her injury of September 1986.  Certain structural aspects 
of her thoracic spine, to include the T7 healed fracture, the 
T7 disc and T5/T6 and T7/T8 osteoarthritic degeneration, were 
expected to improve.  

An MRI in January 1992 from FHC Magnetic Imaging, Ltd., 
revealed findings compatible with an old corner fracture of 
the level of T7 and degenerative disc disease at the level of 
T7-8, but no evidence of visualized disc herniation or spinal 
stenosis.  

The veteran was seen in December 1994 by Arthur J. Pasach, 
M.D., a Physical Medicine and Rehabilitation specialist.  In 
reciting the veteran's history of industrial injury in 
September 1986, Dr. Pasach noted a previous history of a back 
injury in 1982 when she lifted an ambulance hood, which had 
been quite temporary.  He opined, in particular part, that 
the veteran's disability was chronic back pain and that she 
did not meet the criteria for diagnosis of fibromyalgia.

A VA outpatient report in December 1994 stated that x-rays 
had revealed a congenital lesion at T7, which probably 
contributed to the fracture.  

Examination in December 1994 by Edward N. Feldman, M.D., of 
Advanced Orthopedic Institute, included in the recitation of 
past medical history the fact that in 1982 the veteran had 
suffered a mild mid-back sprain which resolved in one week.  
His diagnoses were chronic compression fracture, T7, and 
chronic thoracic sprain.  He stated that the objective 
findings and subjective complaints were causally related to 
the work-related accident of September 1986 and were 
permanent.  In his opinion, the veteran had certainly 
sustained injuries as a result of the September 1986 
accident.  Moreover, Dr. Feldman believed, based on her 
history and lack of other complaints prior to that accident, 
that the lifting incident of September 1986 was the causative 
factor in this permanent injury.  

A VA outpatient examination report in February 1995 by M. 
Caban, M.D., mentioned the veteran's complaints of pain in 
multiple areas of her back and provided an assessment of 
fibromyalgia and old T7 injury transferred to a congenital 
limbus of the T7 vertebra.  Dr. Caban also stated that her 
review of old records from Emergency Care on November 1982 
showed back strain at the T7 level, which was re-injured in 
1986.  Dr. Caban wrote:  "One can assume that the T7 area was 
weakened during the first injury which can contribute for a 
second injury to occur."  

In December 1999, a VA orthopedic physician, after review of 
the records provided by the veteran, stated that it appeared 
that she had sustained an injury to T7 in 1982 and that she 
had re-injured her back in 1986 at the same level.  He 
believed it reasonable to assume that the initial injury 
predisposed that level to further injury. 

The veteran testified at her September 1999 hearing before 
the RO that her thoracic spine injury had occurred during 
active military service at Vandenberg Air Force Base in 1982.  
The hood of an ambulance had stuck while she was trying to 
open it, causing the sudden onset of pain to her back.  She 
had seen a physician, who gave her pain medication.  She 
expressed her belief that her T7 vertebra had been fractured 
in 1982 in service and that this condition had weakened the 
T7 area, making a second injury more likely.  

In this case, then, the service medical records do reflect an 
in-service injury.  Although the medical evidence is not 
entirely clear on this point, there are opinions of record 
relating the post-service injury to the in-service strain 
(Dr. Caban and a VA orthopedist), and relating the current 
pain to the post-service injury (Dr. Pierce).  This nexus 
evidence, while attenuated, is sufficient to state a 
plausible claim and to trigger a duty of the Department to 
assist the claimant in development.  As will be discussed in 
the remand herein, this duty has not been fully met.


ORDER

The claim of entitlement to service connection for a 
disability manifested by thoracic spine pain is well 
grounded.  To this extent only, the appeal is granted.



REMAND

When a well-grounded claim is presented, the Department has a 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  In this case, the appellant's private and VA 
treatment records have been associated with the claims file, 
and she has been accorded two personal hearings.

However, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991); Henderson v. West, 12 Vet. App. 11, 19 (1998).  In 
this case, the veteran has not been accorded a VA examination 
that includes a review of her complete claims file.  She has 
presented VA treatment records, and some treating physicians 
have offered opinions based on review of records supplied by 
the appellant.  However, these are insufficient, as the 
complete medical history must be considered, and the Board 
has no way to determine what these treating doctors reviewed.

In order to assure that the record is as complete as 
possible, the RO should ask the appellant to provide the 
names of the VA and private facilities where she has had 
treatment for her thoracic spine pain, as well as the dates 
of such treatment.  It is noted that the appellant has 
submitted some records from what appear to be several VA 
facilities, so the RO should be sure to request records from 
all VA facilities at which she may have been treated.  For 
any private treatment records that the appellant has not 
already submitted herself, ask her to provide appropriate 
releases and request those records.

Accordingly, in order to assure that appellate review is 
fully informed, this claim is remanded for the following:

1.  Ask the appellant to provide the 
names of the VA facilities at which she 
has had treatment for her thoracic spine 
pain since military service, and the 
approximate dates of such treatment.  
Request her treatment records from each 
such facility, and associate all records 
received and all responses with the 
claims file.

2.  Ask the appellant whether she has had 
any private treatment for her thoracic 
spine pain for which she has not yet 
submitted the treatment records.  If so, 
ask her to provide an appropriate 
release, and request her treatment 
records.  Associate all responses and 
records received with the claims file.  
If any request for private treatment 
records is unsuccessful, notify the 
appellant and her representative so that 
she may present the records herself, in 
keeping with her ultimate responsibility 
to submit evidence in support of her 
claim.  38 C.F.R. § 3.159(c) (1999).

3.  Schedule the appellant for an 
appropriate VA examination.  The examiner 
is to review the claims folder and a copy 
of this remand prior to the examination 
and is asked to indicate in the 
examination report that the claims folder 
has been reviewed.

All necessary tests are to be performed, 
and the examiner is asked to review the 
results of any tests ordered before 
completing the examination report.

The purpose of the examination is to 
provide a diagnosis for the veteran's 
spine disorder manifested by thoracic 
pain.  The examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not that the current 
disorder of the thoracic spine is the 
result of the acute muscle strain in 
service, or whether it is more likely 
than not that it resulted from 
intercurrent injury in September 1986.  
If the latter, the examiner is asked to 
discuss whether it is at least as likely 
as not that the veteran's in-service 
acute muscle strain caused or contributed 
to her post-service injury in September 
1986.  The opinion should be supported by 
a discussion of the pertinent medical 
records and findings and the medical 
rationale for the opinion.

4.  After completion of the above 
development, review the claims file.  If 
the determination of the issue remains 
adverse to the appellant, provide her and 
her representative a supplemental 
statement of the case and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals





 



